Russell, O. J.
The corpus delicti of an arson may, of course, be established by circumstantial evidence, provided the circumstances are sufficient' to exclude every other reasonable hypothesis than that of a wilful and intentional burning, and are so strong as to rebut the presumption that the fire was of providential or accidental origin; but the circumstances in the present case arq not sufficient to rebut the statutory presumption as to the origin of the fire.

Judgment reversed.


Broyles, J., dissents.